Gilbert, J.
“1. The Supreme Court will not review the evidence in a case when it is apparent that there has been no bona ffde effort to brief the evidence as required- by law, and when the document purporting to be a brief of the evidence is extensively interspersed with objections to testimony, statements, motions, and arguments of counsel, rulings of the court, evidence to which. objections were sustained, and also with colloquies between counsel and court; none of which could properly have been placed in a brief of evidence. Equitable Mortgage Co. v. Bell, 115 Ga. 651; Graham v. Baxley, 117 Ga. 42; Wall v. Mercer, 119 Ga. 346.
“2. Where in such a case no question is presented for decision which can be determined without reference to the evidence, the judgment of the court below must be affirmed.” McComb v. Hines, 123 Ga. 246 (51 S. E. 300); Roberts v. Rowell, 152 Ga. 97 (108 S. E. 466).

Judgment affirmed.


All the Justices concur.